DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-20 are presented for examination.

Specification
2.	The disclosure is objected to because of the following informalities:
As per listing of serial numbers in the spec, it is informed that applicants are responsible for updating the spec if applications have matured into patents.  For example, 16/805299 listed in paragraph 0044 is now patented and the spec should be updated to reflect current status of that application.
Appropriate correction is required.

Claim Objections
3.	Claims 2 and 12 are objected to because of the following informalities:  
As per Claim 2 and 12, they recite the limitation “comparing the fabricable segmented design” which would be better as “comparing each fabricable segmented design of the one or more fabricable segmented designs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claim 1-10 is directed to a “non-transitory computer-readable medium having logic stored thereon that, in response to execution by one or more processors of a computing system, causes the computing system to perform actions for creating a fabricable segmented design for a physical device” which is machine so a statutory category of invention. The claims 11-20 recite steps or acts including backpropagating a gradient of the overall fabrication loss value to create an updated design specification; thus, the claims are to a process, which is one of the statutory categories of invention.
(Step 2A – Prong One) The claims 1 and 11 recite:
 	generating, …, a proposed segmented design based on the design specification (under its broadest reasonable interpretation, a mental process); 
determining, …, one or more fabricable segmented designs based on the proposed segmented design (under its broadest reasonable interpretation, a mental process); 
determining, …, an overall fabrication loss value based on the one or more fabricable segmented designs (under its broadest reasonable interpretation, a mental process); and 
backpropagating, …, a gradient of the overall fabrication loss value to create an updated design specification (under its broadest reasonable interpretation, a mental process)
Further the limitation dependent claims, under its broadest reasonable interpretation, is a mental process of how creating a fabricable segmented design for a physical device which is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Therefore, the limitations, under its broadest reasonable interpretation, are a mental process of how creating a fabricable segmented design which is the abstract idea.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “non-transitory computer-readable medium” (Claim 1-10), “processors” (Claim 1), and “computing system” (Claim 1 and 11) which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)). Further the limitation “fabricable segmented design for a physical device” and “receiving, …, a design specification” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). Further the limitation “fabricability threshold”, “a fabrication system” and “physical device” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g))
 These additional elements do not integrate fabricable segmented design for a physical device into a practical application because they do no more than implement the mathematical modeling on a computer which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “non-transitory computer-readable medium” (Claim 1-10), “processors” (Claim 1), and “computing system” (Claim 1 and 11) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Further the addition element “fabricable segmented design for a physical device”, “receiving, …, a design specification”, “fabricability threshold”, “a fabrication system” and “physical device” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).
Further dependent claims 2-10 and 12-20 recite:
(Clam 2 and 12) wherein determining the overall fabrication loss value based on the one or more fabricable segmented designs includes determining, for each fabricable segmented design of the one or more fabricable segmented designs, a separate fabrication loss matrix by comparing the fabricable segmented design to the proposed segmented design (a mental process).
(Clam 3 and 13) wherein determining the overall fabrication loss value based on the one or more fabricable segmented designs further includes reducing each separate fabrication loss matrix to a scalar value (a mental process).
(Clam 4 and 14) wherein reducing each separate fabrication loss matrix to the scalar value includes at least one of: determining a sum of values in the fabrication loss matrix; determining a sum of squares of values in the fabrication loss matrix; and determining an average of values in the fabrication loss matrix (a mental process).
(Clam 5 and 15) wherein determining the overall fabrication loss value based on the one or more fabricable segmented designs further includes reducing the scalar values to an overall scalar value (a mental process).
(Clam 6 and 16) wherein reducing the scalar values to the overall scalar value includes at least one of: determining a minimum value of the scalar values; and multiplying the scalar values (a mental process).
(Clam 7 and 17) wherein the actions further comprise: generating a new proposed segmented design based on the updated design specification (a mental process).
(Clam 8 and 18) wherein the actions further comprise: in response to determining that a fabrication loss of the new proposed segmented design fails to meet a fabricability threshold: determining one or more new fabricable segmented designs based on the new proposed segmented design; determining a new overall fabrication loss value based on the one or more new fabricable segmented designs; and backpropagating a gradient of the new overall fabrication loss value to create a second updated design specification (insignificant extra solution activity).
(Clam 9 and 19) wherein determining the new overall fabrication loss value based on the one or more new fabricable segmented designs includes determining the new overall fabrication loss value based on the one or more new fabricable segmented designs and the one or more fabricable segmented designs (a mental process).
(Clam 10 and 20) wherein the actions further comprise: in response to determining that a fabrication loss of the new proposed segmented design meets a fabricability threshold, providing the new proposed segmented design to a fabrication system to manufacture the physical device (insignificant extra solution activity).

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim(s) 1-3, 7-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160012176 A1), and further in view of Jiang et al. (“Dataless training of generative models for the inverse design of metasurfaces”).
As per Claim 1 and 11, Liu et al. teaches a non-transitory computer-readable medium having logic stored thereon that, in response to execution by one or more processors of a computing system, causes the computing system/ method to perform actions for creating a fabricable segmented design for a physical device (Fig. 6, [0066]-[0079]), the actions comprising: 
receiving, by the computing system, a design specification ([0068]-[0069] “fabrication design rules”); 
generating, by the computing system, a proposed segmented design based on the design specification ([0069] “an initial design”); 
determining, by the computing system, one or more fabricable segmented designs based on the proposed segmented design ([0070] “The initial device design is then divided or digitized 620 into segments”);
determining, by the computing system, an overall fabrication… value based on the one or more fabricable segmented designs (Fig. 6, [0075]-[0076]; “a simulation to determine the electromagnetic response of the device which generates at least one figure of merit (FOM) 640”)
Liu et al. fails to teach explicitly 
determining, … an overall fabrication loss …; and 
backpropagating, by the computing system, a gradient of the overall fabrication loss value to create an updated design specification.
Jiang et al. teaches determining, by the computing system, an overall fabrication loss … (Abstraction “The loss function used for backpropagation is defined as a function of generated patterns and their efficiency gradients”, Figure 2 “Loss function” section 4.1); and 
backpropagating, by the computing system, a gradient of the overall fabrication loss value to create an updated design specification (Abstraction “The loss function used for backpropagation is defined as a function of generated patterns and their efficiency gradients”; Figure 2 “Backpropagation” of “Loss function”; section 4 “A large number of device patterns are randomly initialized and then optimized individually using gradient descent.”).
Liu et al. and Jiang et al. are analogous art because they are both related to an electromagnetic device design process.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Jiang et al. into Liu et al.’s invention to provide an optimization system with high performance photonic structures that could apply broadly to design problems in photonics (Jiang et al.: Introduction).

As per Claim 2 and 12, Liu et al. teaches wherein determining the overall fabrication loss value based on the one or more fabricable segmented designs includes determining, for each fabricable segmented design of the one or more fabricable segmented designs, a separate fabrication loss fabrication loss matrix by comparing the fabricable segmented design to the proposed segmented design (Fig. 6 [0075]-[0076] “one or more of some absolute value or values for the FOM, a measure of convergence of the FOM from iteration to iteration, … the optimization criteria are chosen to facilitate optimization of the device to desired levels of performance or otherwise determine that optimization should be ended. …  the optimization criteria for a Y-junction can be chosen to be … achievement of sub-0.2 dB insertion loss”).

As per Claim 3 and 13, Liu et al. teaches wherein determining the overall fabrication loss value based on the one or more fabricable segmented designs further includes reducing each separate fabrication loss matrix to a scalar value (Fig. 6 [0075]-[0076] “one or more of some absolute value or values for the FOM”).
As per Claim 7 and 17, Liu et al. teaches wherein the actions further comprise: generating a new proposed segmented design based on the updated design specification ([0076]-[0077]).
As per Claim 8 and 18, Liu et al. teaches wherein the actions further comprise: 
in response to determining that a fabrication loss of the new proposed segmented design fails to meet a fabricability threshold (Fig. 6, [0076]-[0079], “For the initial design often the optimization criteria are not met, and usually the optimization steps of smoothing, evaluation, and design modification are iteratively performed multiple times.”; “iteration of optimization phase II”): 
determining one or more new fabricable segmented designs based on the new proposed segmented design (Fig. 6, [0075]-[0079], “one or more of some absolute value or values for the FOM, a measure of convergence of the FOM from iteration to iteration,”, “If the optimization criteria are not reached, the method proceeds to the step of modifying values of widths using an optimization algorithm 660. Each of the widths W.sub.I characterizing the device and defining the device design are modified according to an optimization algorithm which serves to search the parameter space of possible widths W.sub.I” “iteration of optimization phase II”). 
determining a new overall fabrication …value based on the one or more new fabricable segmented designs (Fig. 5, [0075]-[0079], “iteration of optimization phase II”).
Liu et al. fails to teach explicitly 
determining, … an overall fabrication loss …; and 
backpropagating, by the computing system, a gradient of the overall fabrication loss value to create an updated design specification.
Jiang et al. teaches determining, … an overall fabrication loss … (Abstraction “The loss function used for backpropagation is defined as a function of generated patterns and their efficiency gradients”; Figure 2 “Backpropagation” of “Loss function”; section 4 “A large number of device patterns are randomly initialized and then optimized individually using gradient descent.”); and 
backpropagating, by the computing system, a gradient of the overall fabrication loss value to create an updated design specification (Abstraction “The loss function used for backpropagation is defined as a function of generated patterns and their efficiency gradients”; Figure 2 “Backpropagation” of “Loss function”; section 4 “A large number of device patterns are randomly initialized and then optimized individually using gradient descent.”).

As per Claim 9 and 19, Liu et al. teaches wherein determining the new overall fabrication … value based on the one or more new fabricable segmented designs includes determining the new overall fabrication … value based on the one or more new fabricable segmented designs and the one or more fabricable segmented designs (Fig. 6, [0074]-[0079] “iteration of optimization phase II”).
Liu et al. fails to teach explicitly fabrication loss.
Jiang et al. teaches fabrication loss (Abstraction “The loss function used for backpropagation is defined as a function of generated patterns and their efficiency gradients”; Figure 2 “Backpropagation” of “Loss function”; section 4 “A large number of device patterns are randomly initialized and then optimized individually using gradient descent.”)
As per Claim 10 and 20, Liu et al. teaches wherein the actions further comprise: 
in response to determining that a fabrication … of the new proposed segmented design meets a fabricability threshold, providing the new proposed segmented design to a fabrication system to manufacture the physical device (Fig. 6, [0078]-[0079] “each iteration of optimization phase II generally includes modification of the widths W.sub.I, generation of a smooth geometry based thereon, simulation of the device to determine FOM, and evaluation to determine whether optimization criteria have been met.”; “a device design defined by the widths W.sub.I emerging from the optimization phase II as meeting the optimization criteria. This final device design is used in the fabrication process to fabricate the device.”).
Liu et al. fails to teach explicitly fabrication loss.
Jiang et al. teaches fabrication loss (Abstraction “The loss function used for backpropagation is defined as a function of generated patterns and their efficiency gradients”; Figure 2 “Backpropagation” of “Loss function”; section 4 “A large number of device patterns are randomly initialized and then optimized individually using gradient descent.”).

6.	Claim(s) 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20160012176 A1) and in view of Jiang et al. (“Dataless training of generative models for the inverse design of metasurfaces”), further in view of Tel et al. (US 20220100098 A1)
Liu et al. as modified by Jiang et al.  teaches most all the instant invention as applied to claims 1-3, 7-13, and 17-20 above.
As per Claim 4 and 14, Liu et al. as modified by Jiang et al. fails to teach explicitly wherein reducing each separate fabrication loss matrix to the scalar value includes at least one of: 
determining a sum of values in the fabrication loss matrix; 
determining a sum of squares of values in the fabrication loss matrix; and 
determining an average of values in the fabrication loss matrix.
Tel et al. teaches wherein reducing each separate fabrication loss matrix to the scalar value includes at least one of: 
determining a sum of values in the fabrication loss matrix ([0016], [0018]); 
determining a sum of squares of values in the fabrication loss matrix; and 
determining an average of values in the fabrication loss matrix ([0016], [0018]).

As per Claim 5 and 15, Liu et al. as modified by Jiang et al. fails to teach explicitly wherein determining the overall fabrication loss value based on the one or more fabricable segmented designs further includes reducing the scalar values to an overall scalar value.
Tel et al. teaches wherein determining the overall fabrication loss value based on the one or more fabricable segmented designs further includes reducing the scalar values to an overall scalar value ([0016], [0018], [0023]-[0024]).

As per Claim 6 and 16, Liu et al. as modified by Jiang et al. fails to teach explicitly wherein reducing the scalar values to the overall scalar value includes at least one of: 
determining a minimum value of the scalar values; and 
multiplying the scalar values.
Tel et al. teaches wherein reducing the scalar values to the overall scalar value includes at least one of: 
determining a minimum value of the scalar values ([0024]); and 
multiplying the scalar values.	Liu et al., Jiang et al., and Tel et al.  are analogous art because they are all related to an electromagnetic device design and manufacturing process.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Tel et al. into Liu et al. and Jiang et al.’s invention to obtain the invention as specified in Claim 4-6 and 14-16 to provide an optimization system with high performance photonic structures that could apply broadly to design problems in photonics (Jiang et al.: Introduction). Further, Tel et al. teaches an accurate overall statistical parameter generation method including based on dependence on a mean value of the features ([0016]), the sum of the mean (average) value ([0016], [0018]), a value of the overall statistical parameter using the one or more formulae to estimate a minimum achievable defect ([0023]-[0024]). Overall statistical parameter generation method as taught by Tel et al. would have been easily conceived by one having ordinary skill in the art to reduce fabrication loss matrix to a scalar, such as an average value, a range of the values which determines minimum and maximum value.

Conclusion
7.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su et al. (“Nanophotonic Inverse Design with SPINS: Software Architecture and Practical Considerations”) discloses nanophotonic design library for gradient-based optimization using inverse design.
Zhou et al. (“In situ optical backpropagation training of diffractive optical neural networks”) discloses an artificial neural network with backpropagation algorithms during an optical system design

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146